DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on April 18, 2022 and is acknowledged.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto US. Publication (2015/0183013) hereinafter Takemoto in view of Hart et al. US. Patent (2,926,292) hereinafter Hart and Martin US. Patent (3,765,215) hereinafter Martin.
Regarding claim 1,
Takemoto discloses a drawing machine (100) comprising: 
a first drawing unit (40-1) that includes: 
a first drawing die (42-1) that reduces at least an outer diameter of a metal tube (10) passing therethrough, thereby drawing the metal tube; 
a first downstream capstan (50-1) that is provided after the first drawing die (42-1) so as to draw the metal tube from the first drawing die (42-1); 
a second drawing unit (40-2) that includes:
a second drawing die (42-2) that reduces at least the outer diameter of the metal tube (10) delivered from the first drawing unit (40-1), thereby drawing the metal tube (10); 
a second downstream capstan (50-2) that is provided after the second drawing die (42-2) so as to draw the metal tube (10) from the second drawing die (42-2); and 
a dancer (32) that applies a predetermined tension to the metal tube (10) between the first drawing unit (40-1) and the second drawing unit (40-2, see Para.[0036] and [0040]) and 
a drawing unit controller (140) connected to the first drawing unit, the second drawing unit (40-1 to 40-n) and the dancer (20 and 60, see Para.[0023]), 
wherein the drawing unit controller (140) controls a size of an inner diameter of the metal tube (see Para.[0040]-[0042]), 
wherein the drawing unit controller (140) controls the rotational torque of the capstans (see Para.[0040] and [0042], ), and
Takemoto is silent about a first upstream capstan that is provided before the first drawing die so as to deliver the metal tube to the first drawing die; and
a second upstream capstan that is provided before the second drawing die so as to deliver the metal tube delivered from the first drawing unit to the second drawing die and wherein the drawing unit controller controls a first speed ratio between a circumferential speed of the first upstream capstan and a circumferential speed of the first downstream capstan, and wherein the drawing unit controller controls a second speed ratio between a circumferential speed of the second upstream capstan and a circumferential speed of the second downstream capstan.
Takemoto and Hart disclose both art in the same field of endeavor (i.e. Metal deformation).
Hart, in a similar art, teaches a drawing machine (fig.1) with a first upstream capstan (20) that is provided before the first drawing die (28) so as to deliver the metal tube (25) to the first drawing die (28) and a first downstream capstan (21) that is provided after the first drawing die (28), a second upstream capstan (22) that is provided before the second drawing die (30) so as to deliver the metal tube (25) delivered from the first drawing unit (20-21 and 28) to the second drawing die (30) and a second downstream capstan (23) that is provided after the second drawing die (30) and 
wherein the drawing unit controller (see fig.2-3, control system recited Col.1 line 51 hereinafter CS) controls a first speed ratio between a circumferential speed of the first upstream capstan and a circumferential speed of the first downstream capstan, and wherein the drawing unit controller controls a second speed ratio between a circumferential speed of the second upstream capstan and a circumferential speed of the second downstream capstan (the capstan elements 19-24, see Col.1 lines 29-32 and lines 33-59). Hart teaches the capstans and control system to control different/variation of pressure and speeds of the capstans to be able to successively control the driven speed in accordance with the increase in wire length and decrease in the diameter (see Col.1 lines 41-44).
Because both references disclose art in the same field of endeavor (i.e. Metal deformation) and are concerned with a similar problem (i.e. capstan), it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the Capstans and drawing unit controller such that it has the first and second drawing die, each to have an upstream and downstream capstans provided before and after each drawing die and the controller to control speed differential of the capstans. Examiner notes both references clearly teach drawing unit controller and capstans, therefore a simple substitution of Takemoto’s capstans and drawing unit controller with that of Hart will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Hart and Martin disclose both art in the same field of endeavor (i.e. Metal deformation).
Martin, in a similar art, teaches a drawing machine (fig.1) having a drawing method to control a size of an outer diameter and a size of an inner diameter of a metal tube (30) having a hollow structure (see fig.1-2).
Because both references disclose art in the same field of endeavor (i.e. Metal deformation) and operation on the same type of material (tubing), it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the tubing such that it has an inner and outer diameter. Examiner notes both references clearly teach tube, therefore a simple substitution of Hart’s tube with that of Hart will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Examiner notes, the circumferential speed of the capstans is considered to be the speed of the capstan rollers or capstans.
Regarding claim 3,
The prior art Takemoto as modified by Hart and Martin, discloses all limitations in claim 1.
Takemoto as modified by Hart, discloses wherein the drawing unit controller (Hart, CS) controls the circumferential speed of the first upstream capstan (Hart, 20) and the circumferential speed of the first downstream capstan (Hart, 21) such that the first speed ratio becomes substantially constant, and wherein the drawing unit controller (Hart, CS) controls the circumferential speed of the second upstream capstan (Hart, 22) and the circumferential speed of the second downstream capstan (Hart, 23) such that the second speed ratio becomes substantially constant (Hart, the capstan elements 19-24, see Col.1 lines 29-32 and lines 33-59).
Regarding claim 4,
The prior art Takemoto as modified by Hart and Martin, discloses all limitations in claim 3.
Takemoto as modified by Hart, discloses wherein the drawing unit controller (Hart, CS, see Col.1 lines 29-32 and lines 33-59) controls the circumferential speed of the first downstream capstan (Hart, 21) based on the circumferential speed of the second upstream capstan (Hart, 22).
Regarding claim 5,
The prior art Takemoto as modified by Hart and Martin, discloses all limitations in claim 4.
Takemoto as modified by Hart, discloses wherein the drawing unit controller (CS) controls the circumferential speed of the first downstream capstan (Hart, 21) based on a speed difference between the circumferential speed of the first downstream capstan and the circumferential speed of the second upstream capstan. (Hart, Control System is capable to be adjusted as claimed, see Col.1 lines 29-32 and lines 33-59).
Regarding claim 6,
The prior art Takemoto as modified by Hart and Martin, discloses all limitations in claim 4.
Takemoto as modified by Hart, discloses wherein the drawing unit controller (Hart, CS, see Col.1 line 29, lines 33-47 and Col. 15 lines 64-69) controls the circumferential speed of the first downstream capstan (Hart, 21) based on the predetermines tension applied to the metal tube by the dancer (Takemoto, 32) between the first drawing unit (Takemoto, 40-1) and the second drawing unit (Takemoto, 40-2).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. US. Patent (2,926,292) hereinafter Hart in view of Martin US. Patent (3,765,215) hereinafter Martin.
Regarding claim 7,
Hart discloses a drawing method, comprising the steps of: 
delivering, using a first upstream capstan (20), a metal tube (25) to a first drawing die (28); 
drawing, using a first downstream capstan (21), the metal tube (25) from the first drawing die (28); 
applying a predetermined tension (element 14,33,39 and 140, see Col. 1 lines 36-40, the wire is under tensile force) to the metal tube delivered from the first downstream capstan (21); 
delivering, using a second upstream capstan (22), the metal tube (25) which has been delivered from the first downstream capstan (21) and to which the predetermined tension (element 16,35,41 and 140, see Col. 1 lines 36-40, the wire is under tensile force) has been applied, to a second drawing die (30); and 
drawing, using a second downstream capstan (23), the metal tube (25) from the second drawing die (30).
controlling a size of an inner diameter of the metal tube (the control system, see Col.1 lines 33-59, the recitation of increasing the length and decreasing the diameter of the wire is controlling the size of all the diameters of the wire), 
wherein the controlling comprises controlling a first speed ratio between a circumferential speed of the first upstream capstan (20) and a circumferential speed of the first downstream capstan (21, the control system, see Col.1 lines 33-59, the speed of the capstans varies with transmission gears by the control system), and
wherein the controlling comprises a second speed ratio between a circumferential speed of the second upstream capstan (22) and a circumferential speed of the second downstream capstan (23, the control system, see Col.1 lines 33-59, the speed of the capstans varies with transmission gears by the control system).
Hart discloses a drawing method controlling the diameter of a wire, but is silent about the drawing method controls a size of an outer diameter and a size of an inner diameter of a metal tube having a hollow structure.
Hart and Martin disclose both art in the same field of endeavor (i.e. Metal deformation).
Martin, in a similar art, teaches a drawing machine (fig.1) having a drawing method to control a size of an outer diameter and a size of an inner diameter of a metal tube (30) having a hollow structure (see fig.1-2).
Because both references disclose art in the same field of endeavor (i.e. Metal deformation) and operation on the same type of material (tubing), it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the tubing such that it has an inner and outer diameter. Examiner notes both references clearly teach tube, therefore a simple substitution of Hart’s tube with that of Hart will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Examiner notes, the circumferential speed of the capstans is considered to be the speed of the capstan rollers or capstans.
Response to Arguments
In response to Applicant’s arguments in the remarks dated 04/18/2022 about the 35 U.S.C. 102 and 103 rejections, the Applicant arguments with respect to claims 1, 3-7 have been considered and they are persuasive, however newly reference Martin teaches the newly amended language of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 18, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725